DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant' amendment to the title of the invention of 8/18/2021 has overcome the objection that the title was not descriptive. The amendment is hereby entered.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-4, 7-8, 10, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bayerer (US 2010/0065962) of prior record, hereinafter Bayerer.

Regarding claim 1, Bayerer (refer to Figures 1-2) teaches a power semiconductor module (1, para 44), comprising 
a substrate (3) having an electrically insulating main layer (21 or 22, para 45) being provided with a structured top metallization (11, para 46) and with a bottom metallization (13, see Figure 1 and para 45), wherein the top metallization is provided with at least one power semiconductor device (40, para 46) and at least one contact area (11e, see Figure 1 and para 48), 
wherein the electrically insulating main layer together with its top metallization and the at least one power semiconductor device is embedded in a body made of mold compound (51, 52, and 7 – para 50 and 52) such, that the mold compound comprises at least one opening (opening in 51, 52 through which 31, 32 penetrate to contact 11e – see Figure 1 and para 50) for contacting (by way of terminals 31, 32) the at least one contact area (11e, see Figure 1); 

	Bayerer does not clearly teach that the body of mold compound is a “monolithic” body of mold compound.  However, Bayerer describes an option where the three different example materials described for 51, 52 and 7 may also be all the potting material like silicone gel for 51 (51 is described as “soft potting 51” material such as “silicone gel” in para 50, and that material of 52 as well as 7 may optionally also be soft potting material, as explained for material of 52 in para 50, especially last two sentences and material of 7 in para 52, especially 2nd sentence). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Bayerer to use the option of using a soft molding material for each of 51, 52 and 7 (as explained above) using the same material such as silicone gel for the entire body, thus making the body of mold compound a “monolithic” body of mold compound. The ordinary artisan would have been motivated to modify Bayerer for at least the purpose of reducing process complexity by reducing the number of molding materials used, while trading off the advantages accrued due to tailoring molding material in each of the three different areas but would increase product/process cost and complexity.



Regarding claim 4, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein an extension area (leftmost part of 3, best seen in detail of Figure 2) of the substrate (3) overlaps an extension area (extension area of 4d where it extends downward from bottom face 4f of the sidewall 4d – best seen in detail of Figure 2; also see para 54) of the side walls (4d), when projected onto a plane parallel to the substrate. 

Regarding claim 7, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein the housing is connected to the mold compound by means of gluing (see para 60; also see para 58). 

Regarding claim 8, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, wherein the housing is sealed against the mold compound (at least by way of glue 7, see Figure 2 and para 58 and 60; also note that the interface between 4d and 51; and interface between 4d/4h and 52 also read on “sealed against the mold compound” as no specific sealing parameters are recited). 

"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Xu (US 2019/0006269) of prior record, hereinafter Xu.

Regarding claim 5, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, but does not teach that the openings are “filled with an electrical insulator”. Xu teaches that when using a typical mold compound to enclose metal leads, mechanical stress is generated at the interface of the two due to a mismatch in the coefficient of thermal expansion of the metal and the mold compound (para 66). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Bayerer so that the openings .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Yoshihara (US 2019/0067154) of prior record, hereinafter Yoshihara.

Regarding claim 6, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, including fixing (at mounting area 4a by screw – see para 44) the substrate to a cooler (9, described as “heat sink 9” in para 44), but does not teach that different cooler fixing structure claimed; i.e. does not teach “fixing rings” for fixing the substrate to the cooler with the “fixing rings” being “located in the mold compound”. Yoshihara (refer to Figure 14) teaches a power semiconductor module (40, para 99) with encapsulated in a mold compound (7, described as “resin enclosure 7” in para 99), but teaches an alternate method of attaching a cooler (16, described as heatsink in para 99) where instead of directly screwing a substrate to the cooler (as taught by Bayerer), it teaches an alternate method wherein fixing rings (3 described in para 98 as “metal base 3 in the power module 20”; i.e. rings in 20 corresponding to screws 3) are included for fixing the substrate (embedded in 7) to the cooler (16), such .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Hable (US 2005/0237722) of prior record, hereinafter Hable.

Regarding claim 9, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, but does not teach that the bottom metallization is “partly embedded in the mold compound”. Hable (refer to Figure 1) teaches a power semiconductor module (3, para 33) comprising a substrate (1, para 33) with power semiconductor chips (para 33) embedded in a mold compound (18, described as “plastic housing 18” in para 34), wherein the substrate is complexly embedded in the mold compound, and as such, any of it’s metallization is also embedded in the mold compound. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Bayerer so that the bottom metallization is “partly embedded in the mold compound”. The ordinary artisan would .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Soga (US 2002/0100986), hereinafter Soga.

Regarding claim 10, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, but does not teach that the mold compound comprises “an epoxy mold compound”. However, Bayerer teaches that a soft mold compound is suitable (para 50) and Soga (US 2002/0100986) teaches that mixtures of resins such as silicone rubber and epoxy resin are known in the art (para 76). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Bayerer the mold compound comprises “an epoxy mold compound”. The ordinary artisan would have been motivated to modify Bayerer for at least the purpose of using a soft mold compound for which that strength can be tailored. 

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Chiu (US 2004/0027788) of prior record, hereinafter Chiu.

Regarding claim 11, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, but does not teach that the at least one of the top metallization and the bottom metallization is “coated with a protection coating”. Chiu teaches that in a semiconductor module that comprises a substrate with one or more 

Regarding claims 13-14, Bayerer (refer to Figures 1-2) teaches the power semiconductor module according to claim 1, but does not teach that additionally to the mold compound, “a protective coating is applied around the top metallization edges” (as recited in claim 13), wherein (as recited in claim 14) “the protective coating is formed from polyimide”. Chiu teaches that in a semiconductor module that comprises a substrate with one or more metallization layers, it is known in the art to coat the metallization with a protective coating referred to as soldermask which can be made of polymers such as polyimide (para 28). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Bayerer so that the at least one of the top metallization and the bottom metallization is “coated with a protection coating”.  The ordinary artisan would have been motivated to modify Bayerer for at least the purpose of protecting the metallization layers on which .

Claims 16-17, 20 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2010/0053889), hereinafter Miller.

Regarding claim 16, Miller (refer to Figures 1-4) teaches a power semiconductor module (100, para 19) comprising: 
a substrate (102, best seen in Figure 2; also see para 19) having an electrically insulating main layer (described as “non-conductive middle layer” of 102 in para 20) being provided with a structured top metallization (described as “an etched copper surface layer” of 102 in para 20) and with a bottom metallization (described as “another copper surface layer” of 102 in para 20), wherein the top metallization is provided with at least one power semiconductor device [described as “a power inverter, such as insulated-gate bipolar transistors (IGBTs) and other suitable elements” in para 20] and at least one contact area (i.e. thermal contact areas of 102 corresponding to the substantially square openings of 108 that align with openings 114 of 106 – see para 22),
a molded body (108 described as an additional “second sealing member” that may also be provided between 102 and 106 – see para 25, especially last two sentences; this additional “second sealing member” 108 is not shown in Figure 2) made of mold compound, wherein the electrically insulating main layer together with its top 
a housing (106, see para 19) with circumferential side walls (i.e. vertical sidewalls of 106), which are connected onto the mold compound, such that the side walls are positioned above the main layer (i.e. above upper surface of 102 in Figure 2), and wherein the circumferential side walls are spaced apart from the substrate by the first thickness of the mold compound in a direction orthogonal to a plane parallel to the substrate (as only the additional “second sealing member” 108 is provided between 102 and 106, see para 25).
Miller does not clearly show that the electrically insulating main layer together with its top metallization (i.e. 102) and the at least one power semiconductor device (as described above, but not labelled in Figure 2) is “embedded in the mold compound”, However, Miller teaches that 108  forms a seal around the power electronics on the substrate (102)  to enable direct cooling of the power electronics (para 29), which suggests that the power semiconductor devices may at least be partially embedded in 

Regarding claim 17, Miller (refer to Figures 1-4) teaches the power semiconductor module according claim 16, wherein an extension area (such as outer peripheral area) of the substrate (102) overlaps an extension area (such as inner peripheral area) of the side walls (i.e. sidewalls of 106), when projected onto a plane parallel to the substrate (best seen in Figures 3-4).

Regarding claim 20, Miller (refer to Figures 1-4) teaches the power semiconductor module according claim 19, wherein the housing (106) is sealed against (para 28, best seen in Figure 4) the mold compound (108).


Regarding claim 21, Miller (refer to Figures 1-4) teaches a power semiconductor module (100, para 19) comprising: 
a substrate (102, best seen in Figure 2; also see para 19) having an electrically insulating main layer (described as “non-conductive middle layer” of 102 in para 20) 
a base plate (104, see para 19) provided with a mold compound (one of 108, described as a “sealing element” that may be “a compression gasket” or a “mold-in place seal – see para 25, one 108 is shown in Figure 2 and para 25 describes an additional “second sealing member” or 108 may also be provided between 102 and 106 – see para 25, especially last two sentences) and configured to provide a mechanically stable arrangement for holding the substrate (para 25), such, that the mold compound (one of 108) comprises at least one opening (at least one of the four approximately square openings shown in 108 – best seen in Figure 2) for contacting the at least one contact area (i.e. thermal contact areas corresponding to 112 and 114 – see para 22); and 
a housing (106, see para 19) with circumferential side walls (i.e. inner vertical sidewalls of 106 in orientation of Figure 4 that form the inner circumference), the housing (106) being attached (best seen in Figure 4; also see para 28) to the substrate (102) through the base plate (104), the circumferential side walls of the housing (106) being aligned (best seen in Figure 4; also see para 22) with circumferential sidewalls of the base plate (104).
.

Claims 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Hohlfeld (US 2015/0092380), hereinafter Hohlfeld

Regarding claim 18, Miller (refer to Figures 1-4) teaches the power semiconductor module according claim 17, comprising fixing rings (124) are located in the mold compound (108) but does not teach that they are “for fixing for the substrate to a cooler”.  However, fixing coolers to substrate to improve thermal performance is well known in the art; e.g. Hohlfeld (refer to Figure 1) teaches a similar power semiconductor module comprising a substrate (2, para 43) and fixing holes (such as 47) in other parts 

Regarding claim 19, Miller (refer to Figures 1-4) teaches the power semiconductor module according claim 18, wherein the housing (106) is connected (para 28) to the mold compound (108) but does not teach that the connection is “by means of gluing or by means of a screw connection”. However, using screws as a connection mechanism is well known in the art; e.g. Hohlfeld teaches a similar power semiconductor module wherein various parts are secured by screws (77 of Figure 18, see para 87). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Miller so the connection is “by means of a screw connection”. The ordinary artisan would have been motivated to modify Miller for at least the purpose of using a common securing mechanism that is easily removable, thus making repairs easier.

Regarding claim 22, Miller (refer to Figures 1-4) teaches the power power semiconductor module according claim 21, wherein the base plate (104) comprises .

Response to Arguments
Applicant’s arguments with respect to base claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Even though the reference applied for claim 1 is the same, the rejection is different in view of the amendments and the obviousness has been explained in the rejection.
Applicant's arguments regarding claim 6 have been fully considered but they are not persuasive.  Applicant alleges that just because Bayerer is teaching fixing of a heat sink in a given manner, it would not be obvious to use an alternate method, and that In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983). It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”; and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973). Combining the teachings of references does not involve an ability to combine their specific structures. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, prior arts must be considered in entirely, including discloses that teach away from the claims, MPEP § 2143.01-In the present case, Yoshihara (refer to Figure 14) teaches a power semiconductor module (40, para 99) with encapsulated in a mold compound (7, described as “resin enclosure 7” in para 99), but teaches an alternate method of attaching a cooler (16, described as heatsink in para 99); i.e. instead of directly screwing a substrate to the cooler (as taught by Bayerer), it teaches an alternate method wherein fixing rings (3 described in para 98 as “metal base 3 in the power module 20”; i.e. rings in 20 corresponding to screws 3) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892